Exhibit SUPPLEMENTAL OPERATING AND FINANCIAL DATA FOR THE QUARTER ENDED December 31, 2009 The Woodlands Center for Specialized Medicine – Pensacola, Florida All amounts shown in this report are unaudited. This Supplemental Operating and Financial Data package is not an offer to sell or solicitation to buy securities of Cogdell Spencer Inc.Any offer to sell or solicitation to buy securities of Cogdell Spencer Inc. shall be made only by means of a prospectus approved for that purpose. Company Overview Cogdell Spencer Inc. (the “Company”) is a fully-integrated, self-administered, and self-managed real estate investment trust (“REIT”) that invests in specialty office buildings for the medical profession, including medical offices and ambulatory surgery and diagnostic centers.The Company focuses on the ownership, strategic planning, delivery (design/build), acquisition and management of strategically located medical office buildings and other healthcare related facilities in the United States of America.The Company has been built around understanding and addressing the specialized real estate needs of the healthcare industry. The Company, a fully integrated healthcare facilities company, provides services from strategic planning to long-term property ownership and management.Integrated delivery service offerings include strategic planning, design, construction, development and project management services for properties owned by the Company and for third parties. The Company is building a national portfolio of healthcare properties primarily located on hospital campuses.Since the Company’s initial public offering in 2005, the Company has grown through acquisitions and facility development to encompass a national footprint, including seven regional offices located throughout the United States (Atlanta, Charlotte, Dallas, Denver, Madison, Seattle, and Washington, D.C.). Client relationships and advance planning services give the Company the ability to be included in the initial project discussions that can lead to ownership and investment in healthcare properties. The Company completed the first fully integrated project with the completion of The Woodlands Center for Specialized Medicine during the fourth quarter of 2009.The Company provided development, design/build (architectural, engineering and construction), and property management services on the medical office building and outpatient treatment center. The Company’s capital projects team also completed Alamance Regional Mebane Outpatient Center in 2008 and completed the Cancer Center expansion in the third quarter 2009.The Company has begun construction on four other capital projects with a total estimated investment of approximately $55.4 million and holds of a pipeline of planning and delivery projects through the country. Since its founding in 1951, the Company has designed, engineered, or built over 5,000 healthcare facilities, which support more than 50,000 physicians.Cogdell Spencer ERDMAN was ranked as the number one healthcare design-build firm for 2007 and 2008 by Modern Healthcare’s Annual Construction and Design Survey.Survey results for 2009 will be published in March 2010. 1 The Company’s property management team has a proactive, customer-focused service approach that leads to faster response times and greater resources to serve tenants.The Company’s management believes that a strong internal property management capability is a vital component of the Company’s business, both for the properties that the Company owns and for those that the Company manages. As of December 31, 2009, the Company owned or managed healthcare properties located in 12 states and had regional offices located throughout the country to support property management and design-build services.The majority of the Company’s wholly-owned properties are located on hospital campuses. 2 Cogdell Spencer Inc. Investor Information Board of Directors Senior Management James W. Cogdell Frank C. Spencer James W. Cogdell Frank C. Spencer Chairman President and CEO Chairman President and CEO John R. Georgius Richard B. Jennings Charles M. Handy Chief Financial Officer Christopher E. Lee David J. Lubar Richard C. Neugent Scott A. Ransom Randolph D. Smoak, Jr. M.D. Equity Research Coverage BMO Capital Markets KeyBanc Capital Markets Richard Anderson - 212.885.4180 Karin Ford - 917.368.2293 Janney Montgomery Scott Raymond James & Associates Dan. Donlan - 215.665.6476 Paul Puryear - 727.567.2253 Jefferies & Co., Inc. SmithBarney Citigroup Tayo Okusanya- 212.336.7076 David Toti- 212.816.1909 Company Information Corporate Headquarters Trading Symbol Transfer Agent Investor Relations 4401 Barclay Downs Drive CSA Continental Stock Dana A. Crothers Suite 300 Transfer & Trust Company Marketing Director Charlotte, NC 28209 Stock Exchange Listing 704.940.2904 Te: 704.940.2900 New York Stock Exchange Fax: 704.940.2959 www.cogdell.com This supplemental operating and financial data package contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. The forward-looking statements reflect the Company’s views about future events and are subject to risks, uncertainties, assumptions and changes in circumstances that may cause actual results to differ materially. Factors that may contribute to these differences include, but are not limited to the following: our business strategy; our ability to comply with financial covenants in our debt instruments; our ability to obtain future financing arrangements; estimates relating to our future distributions; our understanding of our competition; our ability to renew our ground leases; changes in the reimbursement available to our tenants by government or private payors; our tenants' ability to make rent payments; defaults by tenants; customers’ access to financing; delays in project starts and cancellations by customers; the timing of capital expenditures by healthcare systems and providers; market trends; and projected capital expenditures. For a further list and description of such risks and uncertainties, see the reports filed by the Company with the Securities and Exchange Commission, including the Company’s Form 10-K for the year ended December 31, 2008. Although the Company believes the expectations reflected in such forward-looking statements are based on reasonable assumptions, it can give no assurance that its expectations will be realized.
